                          Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 1 of 8 Page ID
                                                          #:36187



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “30”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
               Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 2 of 8 Page ID
                                               #:36188
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                               Exhibit 30
Confidential                                                                        Disney-AL1020191
               Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 3 of 8 Page ID
                                               #:36189
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                               Exhibit 30
Confidential                                                                        Disney-AL 1020192
               Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 4 of 8 Page ID
                                               #:36190
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                   Recluce rental WC/ECV incentive         ,/



                   luce area congestion                    ,/




                   1alize wait time                                                ,/



                   vide current service levels to guests
                   who could not vacation without it
                                                                              x    ,/




                   1rove transparency                      x                  ,/   I'


                   1plify the process                      x                  ,/   ,/




                   n consistency                           ,/.                ,/




                   p fraud                                                    ,/



                   et legal requirements                   x                  ,/   x




                                                                 Exhibit 30
Confidential                                                                            Disney-AL 1020193
               Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 5 of 8 Page ID
                                               #:36191
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                               Exhibit 30
Confidential                                                                        Disney-AL 1020194
               Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 6 of 8 Page ID
                                               #:36192
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                               Exhibit 30
Confidential                                                                        Disney-AL 1020195
               Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 7 of 8 Page ID
                                               #:36193
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                               Exhibit 30
Confidential                                                                        Disney-AL 1020196
                 Case 2:15-cv-05346-CJC-E Document 496-31 Filed 04/12/21 Page 8 of 8 Page ID
                                                 #:36194
                  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                       Implement at attractions with                                                     Implement year-round at all   Implement year-round at all
                                                         Implement at remaining attractions that
   Return Card         congestion when there is                                                          attractions that are not      attractions that are not
                                                         are not mainstreamed in high demand
   Process             significant wait time                                                             mainstreamed and ones that    mainstreamed and ones that
                                                         periods
                       ** piloting at DLR at 1 attr**                                                    traditionally are congested   traditionally are congested
                                                           Increase discussion of alternatives to meet
                                                           guest needs prior to issuing GAC.
                                                           • Wheelchair rental for
                                                             mobility/endurance assistance
                       Re-instate issuance of              • Use of FP to reduce wait time
                       wheelchair stamps at all WDW • Itinerary planning assistance, high-light
                       theme parks.                          no wait experiences and decompression
   Filtering
                       Validate length of stay of ticket     zones
                       entitlements when issuing           • Share expert advice on tips should they
                       duration on GAC                       mention a specific condition
                                                         Have manager sign off on alternative
                                                           entrance issuance of cards
                                                         **developing use cases and decision tool for
                                                           GR**

                     Put legal disclaimers on cards -         .                               .      . ..             .
                               f     bl    'd 'f      d Take photos of guests to ensure cons1stentEhmmate alternative entrance
                     non trans erra e, vot 1 a 1t~re 'use by guest in need                         card. Provide Return Time      Clearly state where alternate
                     revocable, not for commercial
                                                                                                   Service card for guests that   entrances will be provided.
                     use
   Card modification                                    Have guests sign for card, accepting terms cannot wait. Mainstream or use Encourage use of FP for highly
                                                        and limitations                            Return Card service for all    demanded attractions with
                                                                                                   guests requiring mobility      mainstreamed queues
                     **have prototype for legal
                                                        **have prototype for legal review**        assistance.
                     review**

                                                                                                                                       Align policy b/w both coasts and
                                                                                                                                       only provide alternate entranc'1'
   Attraction Policy
                                                                                                                                       when queues are not
                                                                                                                                       mainstreamed.




                                                                              Exhibit 30
Confidential                                                                                                                                       Disney-AL 1020197
